                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IRIS MCCLAIN,                                   *

        Appellant,                              *

   v.                                           *           Civil Action No. 8:19-cv-01978-PX

TIMOTHY P. BRANIGAN, et al.                     *

        Appellees.                       *
                                        ***
                                 MEMORANDUM OPINION

        Pending before the Court is pro-se debtor and appellant Iris McClain’s appeal of a July 2,

2019 Order by the United States Bankruptcy Court for the District of Maryland discharging the

Trustee and closing her 2016 bankruptcy action (the “7/2/19 Order”). ECF Nos. 7-82, 8, 11.

The Bank of New York Mellon, in its capacity as Trustee for the GSMPS Mortgage Loan Trust

2003-2, Mortgage Pass-Through Certificates, Series 2003-2 (“BONY”), and Wells Fargo Bank,

N.A., in its capacity as servicer for the GSMPS Mortgage Loan Trust 2003-2, Mortgage Pass-

Through Certificates, Series 2003-2 (“Wells Fargo”) (collectively BONY and Wells Fargo and

referred to as “Appellees”) contest the appeal. ECF No. 8. McClain also filed a Motion to

Amend/Correct Appellant’s Brief, ECF No. 11, which Appellees contest as prejudicial. ECF No.

12. The Court grants McClain’s motion to amend and finds that even considering the Amended

Brief as the operative one, the 7/2/19 Order must nevertheless be affirmed.

   I.      Background

        Since 2008, McClain has filed four bankruptcy actions and multiple appeals. The first,

filed on May 23, 2007, was dismissed on October 17, 2008 for failure to file a confirmable plan.

See In re McClain, No. 08-17049 (Bankr. D. Md. 2007) (Chapter 13). The second, In re

McClain, No. 09-22554 (Bankr. D. Md. 2009) (Chapter 13 converted to Chapter 7), is on appeal
before this Court in Case No. 19-cv-1976-PX (the “2009 Bankruptcy”). The third, filed on

March 16, 2015, was dismissed on September 8, 2016, also for failure to file a confirmable plan.

See In re McClain, No. 15-13657 (Bankr. D. Md. 2015) (Chapter 13).1

        This appeal arises from McClain’s fourth bankruptcy, In re McClain, No. 16-22179

(Bankr. D. Md. 2016) (the “2016 Bankruptcy”). As background, McClain had previously and

fully litigated the disallowance from bankruptcy protection of her $260,000 mortgage loan (the

“Mortgage Loan”) secured by her property located at 209 Herrington Drive, Upper Marlboro,

Maryland 20772. Wells Fargo Home Mortgage served as the creditor and Wells Fargo as the

servicer for BONY with respect to the Mortgage Loan. ECF No. 7-3 at 9.

        On May 11, 2017, McClain moved to Disallow BONY’s Proof of Claim in the 2016

Bankruptcy. See ECF No. 6-10. On October 17, 2017, the Bankruptcy Court, after an

evidentiary hearing, denied McClain’s Motion to Disallow. See ECF Nos. 7-64, 7-42. McClain

filed several motions for reconsideration regarding the Bankruptcy Court’s decision, which were

also denied. See ECF Nos. 7-41, 7-43, 7-44, 7-46, 7-47, 7-49. McClain did not appeal the

decisions on her motions to reconsider.

        On October 30, 2017, the Bankruptcy Court dismissed McClain’s 2016 Bankruptcy,

noting that McClain had failed to file timely an amended plan or motion to dismiss or convert the

case to another chapter. ECF No. 6-15 (“10/30/17 Dismissal Order”). McClain did not appeal

this order either.

        McClain did, however, appeal the Bankruptcy Court’s denial of the Motion to Disallow.

ECF No. 7-52. On April 30, 2018, the District Court dismissed the appeal as untimely. See ECF


1
 McClain has also filed two lawsuits to halt foreclosure of her property. See McClain v. Wells Fargo Bank, N.A.,
2018 WL 1271231 (D. Md. Mar. 8, 2018), aff’d, 738 F. App’x 797 (4th Cir. 2018); McClain v. Wells Fargo Home
Mortgage/Wells Fargo Bank, N.A., 2018 WL 8968242 (D. Md. October 12, 2018), aff’d, 764 F. App’x 299 (4th Cir.
2018).

                                                       2
No. 7-68. McClain, in response, filed a “Motion to Vacate the Order Dismissing the Appeal,”

which was denied on December 11, 2018. McClain v. The Bank of N.Y. Mellon, No, 8:17-cv-

03397-TDC (D. Md. Dec. 11, 2018). The Fourth Circuit affirmed both decisions on April 8,

2019. ECF No. 7-79.

       McClain also filed a motion for relief of judgment pursuant to Federal Rule of Civil

Procedure 60(b) in an attempt to resuscitate the Bankruptcy Court’s October 23, 2017 denial of

her Motion to Disallow BONY’s Claim. ECF No. 7-70. In this motion, McClain argued that the

Bankruptcy Court erred not only in the October 23, 2017 dismissal of her bankruptcy, but also in

denying all three motions to reconsider. Id. She also claimed to have discovered new evidence

that commanded a different result. Id. The Bankruptcy Court denied McClain’s Rule 60(b)

Motion on October 15, 2018, which the District Court affirmed on May 31, 2019. ECF Nos. 7-

71, 7-81.

       This Appeal represents McClain’s latest challenge to the same Bankruptcy case. After

the 2016 Bankruptcy was dismissed on October 31, 2017, the Chapter 13 Trustee filed its Final

Report and Accounting as to the Estate. The Trustee certified that “the estate has been fully

administered, the foregoing summary is true and complete, and all administrative matters for

which the trustee is responsible have been completed” and requested “that a final decree be

entered that discharges the trustee and grants such relief as may be just and proper.” See ECF

No. 7-72 ¶ 12. McClain did not object to this Final Report and Accounting. Thus, on July 2,

2019, the Bankruptcy Court entered an Order Discharging the Trustee and Closing the Case in

accordance with 11 U.S.C. § 350 (the “7/2/19 Order”). ECF No. 7-82. McClain now appeals the

7/2/19 Order.




                                                3
   II.       Standard of Review

          On appeal, this Court reviews legal conclusions de novo and findings of fact for clear

error. In re Official Comm. of Unsecured for Dornier Aviation (N. Am.), Inc., 453 F.3d 225, 231

(4th Cir. 2006). A finding of fact is “clearly erroneous” when “although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364,

395 (1948). The district court may affirm, modify, or reverse a bankruptcy court’s order, or

remand with instructions for further proceedings. See Fed. R. Bankr. P. 8013.

   III.      Analysis

          The only argument properly before this Court is the propriety of the 7/2/19 Order

discharging the Trustee and closing the case. The Court will not address any arguments about

whether the Bankruptcy Court erred in denying McClain’s Motion to Disallow BONY’s Claim

(which has already been unsuccessfully appealed) or whether the Bankruptcy Court erred in

dismissing her 2016 Bankruptcy (which was never timely appealed). Not only have these

arguments been fully adjudicated and resolved, no fair reading of this Appeal puts them before

the Court.

          Section 350(a) of the Bankruptcy Code requires the court to close a case when the estate

has been fully administered and the Trustee is discharged. 11 U.S.C. § 350(a). The Trustee

cannot discharge his duties until filing the report and certifying that the estate has been fully

administered. See 11 U.S.C. § 704(9); Fed. R. Bankr. P. 5009. Any objection to the report must

be filed within 30 days thereafter. See Fed. R. Bankr. P. 5009. If no objection is filed,

Bankruptcy Rule 5009 provides that the estate is “presumed to have been fully administered.”

The Bankruptcy Court then discharges the trustee and closes the case. 11 U.S.C. § 350(a).



                                                  4
       The Chapter 13 Trustee for McClain’s case filed its Final Report on October 24, 2018.

ECF No. 7-72 ¶ 12. It is undisputed that no one, including McClain, objected to the report

within 30 days. Consequently, the Bankruptcy Court closed the case on July 2, 2019. ECF No

7-82. It was not until September 12, 2019—more than a year later—that McClain contested the

Final Report. ECF No. 11.

       McClain provides no authority, nor can this Court find any, for reopening the closure of

this case when McClain failed to object in a timely manner and provides no compelling

justification for her untimeliness. Cf. In re Zegeye, 2005 WL 544763, * 2 (D. Md. Mar. 4, 2005)

(“As an appellate court, the court applies the standard of review generally applied in the federal

court of appeals and will not generally consider issues not raised before the bankruptcy court.”).

       Nevertheless, even if McClain had timely challenged the closure of the case, her

arguments are unavailing. McClain spends time discussing the Trustee duties as to her but does

not point out any violations of such duties. ECF No. 11-1 at 11. Rather, her arguments simply

rehash old, previously rejected or abandoned arguments. See ECF No. 11-1 at 12–15. For

instance, McClain attempts once again to object to the denial of her motion to disallow BONY’s

Claim in the 2016 Bankruptcy, which has been fully adjudicated. Id. McClain’s arguments,

therefore, simply do not warrant relief.

       Accordingly, the Court finds no error in fact or law concerning the closure of the 2016

Bankruptcy. The 7/2/19 Order is AFFIRMED.




       4/6/2020                                                     /S/
Date                                                         Paula Xinis
                                                             United States District Judge




                                                 5
